
	
		II
		112th CONGRESS
		2d Session
		S. 3044
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain suspension
		  system stabilizer bars.
	
	
		1.Certain suspension system
			 stabilizer bars
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Suspension system stabilizer bars of alloy steel, each weighing
						approximately 42 kg, the foregoing comprising one rod measuring approximately
						98.8 cm in length at each end of which is welded at approximately right angles
						a rod measuring approximately 51 cm in length, designed for use in Class 7 and
						8 trucks only, certified by the importer as of Japan JIS grade SCM525S
						(26CrMo4) or SCM435H (34CrMo4) steel (provided for in subheading
						8708.80.65)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
